Evans, J.
(After stating the facts.) The action sounds in tort, and is for the breach of a public duty in failing to stop the train at the station to which the passenger had a ticket, in order to give him an opportunity to alight. When the railroad company sold the passenger a ticket to Atlanta and return, and the return coupon of the ticket was accepted by the conductor on the return trip, the company was under a duty to stop its train at the place of the passenger’s destination and afford him an opportunity to disembark. Pickens v. Ga. R. Co., 126 Ga. 517. The recital of the facts upon which the plaintiff bases his claim for, damages only makes a case of negligent omission, notwithstanding the pleader characterizes the failure of the conductor to stop the train, after being notified of the circumstances connected with plaintiff’s return to his home, as “not only gross negligence,” but as being “inhuman and brutal in the extreme.”
The damages claimed because of the loss of the services and companionship of the plaintiff’s wife and because of the expense incurred -in giving her medical attention can not properly be considered as the legal and natural consequence of the alleged tortious acts, as they depend upon other and contingent circumstances which were too remote to be the basis of any recovery. Central R. Co. v. Dorsey, 116 Ga. 719. Nor was the plaintiff entitled to recover •on the ground of wounded feelings. Where one has sustained no injury to his person or his purse, by receiving bodily hurt or being subjected to insult, abuse, or humiliation, he can not recover for mental anguish or wounded feelings arising solely from the circumstance that he is negligently carried beyond his destination, .although the agents of the railway company were informed of the urgency of his being allowed to there alight. Chapman v. W. U. Tel. Co., 88 Ga. 763; Cole v. R. Co., 102 Ga. 478; State Mutual Life Assn. v. Baldwin, 116 Ga. 860.
The court below properly ruled that the plaintiff was not entitled to recover any of-the items of special damages alleged, but should not have dismissed the action on general demurrer, because under the allegations the plaintiff was entitled to recover nominal dam-, *182ages. Where a plaintiff sets forth his cause of action and claims general damages, including in his estimate a claim for vindictive or other damages not recoverable under the facts stated, his petition should not be dismissed on general demurrer simply because he claims more than he is entitled to receive, but he should be allowed, to proceed for nominal damages. Cowdery v. Greenlee, 126 Ga. 786. The judgment sustaining the special demurrer is affirmed; but the order dismissing the suit must be set aside.

Judgment in part affirmed and in part reversed.


All the Justices concur.